       Case: 3:20-cv-01051-wmc Document #: 1 Filed: 11/19/20 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN


CREANDO LITTLE LANGUAGE EXPLORERS, LLC,

             Plaintiff,
      v.                                              Case No. 20-cv-1051

MONROE STREET ARTS CENTER, INC.,
TARA VERMA,
JAMIE GALE, and
CREATIVE SOUL CLUB,

             Defendants.


                               NOTICE OF REMOVAL


      In accordance with 28 U.S.C. §§ 1331, 1367, 1441, and 1446, Defendants Monroe

Street Arts Center (“MSAC”), Tara Verma, Jamie Gale, and Creative Soul Club (“CSC”)

(collectively “Defendants”) hereby give notice of removal of this action, captioned

Creando Little Language Explorers LLC vs. Monroe Street Arts Center, Inc. et al.,

bearing case number 2020-CV-0002173, from the Circuit Court of Dane County,

Wisconsin, to the United States District Court for the Western District of Wisconsin. In

accordance with 28 U.S.C. § 1446(a), Defendants provide the following statement of the

grounds for removal.

I.    INTRODUCTION

      1.     During the summer of 2020, the Plaintiff, Creando Little Language

Explorers (“Plaintiff”), engaged in discussions with the Defendants alleging that

Defendants infringed on Creando’s intellectual property rights and engaged in other
       Case: 3:20-cv-01051-wmc Document #: 1 Filed: 11/19/20 Page 2 of 5




actions in violation of Wisconsin law. On October 16, 2020, Plaintiff filed suit against the

Defendants in Dane County Circuit Court. Plaintiff asserts claims of trademark

infringement in violation of the Lanham Act, 15 U.S.C. § 1125(a), as well as common-

law and statutory fraud and misrepresentation. Copies of all process, pleadings, and

orders Plaintiff previously served upon Defendants are attached hereto as Exhibit 1, as

required by 28 U.S.C. § 1446(a).

II.    REMOVAL IS PROPER

       2.     This Court is the proper venue for removal. It also has subject matter

jurisdiction over this action, and all other requirements for removal have been satisfied.

       3.     Venue is proper in this Court pursuant to 28 U.S.C. § 130, 1391, 1441(a),

and 1446(a) because this action was filed in the Circuit Court of Dane County,

Wisconsin, which is within the territory of the Western District of Wisconsin.

       4.     The Court has subject matter jurisdiction over this action under 28 U.S.C. §

1331 because Plaintiff alleges claims against Defendants under the Lanham Act, 15

U.S.C § 1051 et seq., thus raising a federal question. Federal courts have original

jurisdiction over all civil actions arising under laws of the United States, 28 U.S.C. §

1331, and as Plaintiff expressly alleges on the face of its Complaint, “[t]his action arises

under the trademark laws of the United States, 15 U.S.C § 1051.” Ex. 1, Compl. ¶ 6.

More specifically, Plaintiff alleges trademark infringement, unfair competition, and false

designation of origin in violation of Section 43 of the Lanham Act, 15 U.S.C. §1125(a).

Id. ¶¶ 6, 35-37, 48-59. Consequently, from the face of Plaintiff’s Complaint, this action

is removable from the Circuit Court of Dane County to this Court. See e.g. Shannon v.


                                             2
       Case: 3:20-cv-01051-wmc Document #: 1 Filed: 11/19/20 Page 3 of 5




Shannon, 965 F.2d 542, 545 (7th Cir. 1992) (“A case may be removed only if ‘the suit—

as the plaintiff framed or could easily have framed it in the complaint—would have been

within the district court's original jurisdiction at the time of the removal.’” (quoting

Federal Deposit Insurance Corp. v. Elefant, 790 F.2d 661, 667 (7th Cir.1986)); Harvey v.

Life Ins. Co. of N. Am., 404 F. Supp. 2d 969, 972–73 (E.D. Ky. 2005), (“According to the

well-pleaded complaint rule, the face of Plaintiff's complaint must state claims that arise

under federal law in order for federal courts to have jurisdiction pursuant to section

1331…Plaintiff's cause of action arises under federal law if ‘federal law creates the cause

of action’….” (quoting Franchise Tax Bd. v. Constr. Laborers Vacation Trust, 463 U.S.

1, 10, 103 S. Ct. 2841, 77 L.Ed.2d 420 (1983)).

       5.     Moreover, the Court has supplemental jurisdiction under 28 U.S.C. § 1367

over the remaining claims brought in Plaintiff’s Complaint under Wisconsin statutes and

common law. As the Court has original jurisdiction over Plaintiff’s first claim alleging a

violation of a federal statute, the Court should exercise supplemental jurisdiction over the

remaining claims in Creando’s complaint under 28 U.S.C. § 1367(a), as the state claims

do not meet the exceptions under 28 U.S.C. § 1367(c). See e.g. Prolite Bldg. Supply, LLC

v. MW Manufacturers, Inc., 891 F.3d 256, 258 (7th Cir. 2018) (“Supplemental

jurisdiction is appropriate when the supplemental claim involves the same parties,

contracts, and course of action as the claim conferring federal jurisdiction.”); Itar-Tass

Russian News Agency v. Russian Kurier, Inc., 140 F.3d 442, 447 (2d Cir. 1998)

(“Subsection 1367(a) uses the term ‘shall’ which implies that once it is determined that a

supplemental claim is related to the claim within the court's original jurisdiction such that


                                             3
       Case: 3:20-cv-01051-wmc Document #: 1 Filed: 11/19/20 Page 4 of 5




they form the same case or controversy, supplemental jurisdiction over the related claim

is mandatory.”).

       6.     Finally, all other requirements for removal are satisfied as (1) the Notice is

timely, (2) all Defendants consent to removal, and (3) the state-court pleadings are

provided with this Notice.

       7.     First, Defendants were served with the Complaint on October 20, 2020. As

Defendants are filing this Notice of Removal on November 19, 2020, the Notice is within

the thirty-day time limit for removal. 28 U.S.C. § 1446(b)(1).

       8.     Second, all Defendants consent to removal. Under 28 U.S.C. § 1446(b), all

Defendants who have been properly joined and served must consent to removal. All

Defendants file this Notice jointly.

       9.     Third, a copy of all process, pleadings, and orders filed in the state court

action being removed to this Court are attached hereto as Exhibit 1. See 28 U.S.C. §

1446(a).

       10.    As required by 28 U.S.C. 1446(d), Defendants will serve written notice of

this Notice of Removal promptly on Plaintiff, and will file a copy of this Notice of

Removal with Clerk of the Circuit Court of Dane County. A copy of the Notice of Filing

to be served on Plaintiff and filed with the Circuit Court of Dane County is attached

hereto as Exhibit 2.




                                             4
       Case: 3:20-cv-01051-wmc Document #: 1 Filed: 11/19/20 Page 5 of 5




III. CONCLUSION

      WHEREFORE, Defendants hereby remove this action from the Circuit Court of

Dane County, Wisconsin, to the United States District Court for the Western District of

Wisconsin.


Dated: November 19, 2020

                                        STAFFORD ROSENBAUM LLP

                                        /s/ Douglas M. Poland
                                        Douglas M. Poland
                                        SBN 1055189
                                        Seep Paliwal
                                        SBN 1091325
                                        Attorneys for Defendants

222 West Washington Avenue, Suite 900
P.O. Box 1784
Madison, WI 53701-1784
dpoland@staffordlaw.com
spaliwal@staffordlaw.com
608.256.0226




                                          5
